Exhibit 10.1

LEASE

RREEF AMERICA REIT II CORP. PPP,

Landlord,

and

AEGERION PHARMACEUTICALS, INC.,

Tenant

Riverfront Office Park

Cambridge, Massachusetts



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    USE AND RESTRICTIONS ON USE      1    2.    TERM      2
   3.    RENT      3    4.    RENT ADJUSTMENTS      3    5.    SECURITY DEPOSIT
     5    6.    ALTERATIONS      7    7.    REPAIR      8    8.    LIENS      8
   9.    ASSIGNMENT AND SUBLETTING      9    10.    INDEMNIFICATION      11   
11.    INSURANCE      11    12.    WAIVER OF SUBROGATION      12    13.   
SERVICES AND UTILITIES      12    14.    HOLDING OVER      13    15.   
SUBORDINATION      14    16.    RULES AND REGULATIONS      14    17.    REENTRY
BY LANDLORD      14    18.    DEFAULT      14    19.    REMEDIES      15    20.
   TENANT’S BANKRUPTCY OR INSOLVENCY      18    21.    QUIET ENJOYMENT      19
   22.    CASUALTY      19    23.    EMINENT DOMAIN      20    24.    SALE BY
LANDLORD      20    25.    ESTOPPEL CERTIFICATES      20    26.    SURRENDER OF
PREMISES      20    27.    NOTICES      21    28.    TAXES PAYABLE BY TENANT   
  21    29.    RELOCATION OF TENANT      22    30.    DEFINED TERMS AND HEADINGS
     22    31.    TENANT’S AUTHORITY      22    32.    FINANCIAL STATEMENTS AND
CREDIT REPORTS      23    33.    COMMISSIONS      23    34.    TIME AND
APPLICABLE LAW      23    35.    SUCCESSORS AND ASSIGNS      23    36.    ENTIRE
AGREEMENT      23   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   37.    EXAMINATION NOT OPTION      23    38.    RECORDATION   
  23    39.    PARKING      23    40.    EXTENSION OPTION      24    41.   
LIMITATION OF LANDLORD’S LIABILITY      25   

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

  

EXHIBIT A-1 – SITE PLAN

  

EXHIBIT A-2 – LEGAL DESCRIPTION OF THE LOT

  

EXHIBIT B – INITIAL ALTERATIONS

  

EXHIBIT C – INTENTIONALLY DELETED

  

EXHIBIT D – RULES AND REGULATIONS

  

EXHIBIT E – ELECTRICITY COSTS

  

EXHIBIT F – JANITORIAL SPECIFICATIONS

  

 

-ii-



--------------------------------------------------------------------------------

GROSS (BY)-INS OFFICE LEASE

REFERENCE PAGES

 

BUILDING:  

Riverfront Office Park

101 Main Street

Cambridge, Massachusetts 02142

LANDLORD:   RREEF AMERICA REIT II CORP. PPP, a Maryland corporation LANDLORD’S
ADDRESS:  

c/o CB Richard Ellis New England

One Main Street

Cambridge, MA 02142

WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:  

RREEF America REIT II CORP. PPP, Riverfront

61.J15 Riverfront Office - 1 Main

PO Box 9046

Addison, TX 75001-9046

LEASE REFERENCE DATE:   December 22, 2010 TENANT:   AEGERION PHARMACEUTICALS,
INC., a Delaware corporation TENANT’S NOTICE ADDRESS:  

(a) As of beginning of Term:

 

101 Main Street

Suite 1850

Cambridge, Massachusetts 02142

(b) Prior to beginning of Term (if different):

 

CenterPointe IV

1140 Route 22 East, Suite 304

Bridgewater, NJ 08807

(c) In each case a copy to:

 

Christine Pellizzari, Esq.

[address to follow]

PREMISES ADDRESS:  

101 Main Street

Suite 1850

Cambridge, Massachusetts 02142

PREMISES RENTABLE AREA:   Approximately 8,741 rentable sq. ft. (for outline of
Premises see Exhibit A) COMMENCEMENT DATE:   January 1, 2011 (Subject to Section
2.2) TERM OF LEASE:   Approximately five (5) years, beginning on the
Commencement Date and ending on the Termination Date.

 

             

10/31/01 SOG (BY)-INS

    iii     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

TERMINATION DATE:   December 31, 2015, or the last day of the month in which the
fifth (5th) anniversary of the Commencement Date occurs. ANNUAL RENT and MONTHLY
INSTALLMENT OF RENT(Article 3):  

 

Period

   Rentable  Square
Footage      Annual Rent
Per  Square Foot      Annual Rent      Monthly Installment
of Rent  

from

  

through

           

1/1/2011

   12/31/2011      8,741       $ 42.00       $ 367,122.00       $ 30,593.50   

1/1/2012

   12/31/2012      8,741       $ 44.00       $ 384,604.00       $ 32,050.33   

1/1/2013

   12/31/2013      8,741       $ 48.00       $ 419,568.00       $ 34,964.00   

1/1/2014

   12/31/2014      8,741       $ 50.00       $ 437,050.00       $ 36,420.83   

1/1/2015

   12/31/2015      8,741       $ 50.00       $ 437,050.00       $ 36,420.83   

 

Provided that Tenant is not then in default, the Monthly Installment of Rent
will be abated for the calendar month of January, 2011 or the first full month
of the Term. [There is no payment due under Art. 4.] All rental amounts are net
of Tenant electricity. BASE YEAR (EXPENSES):   2011 BASE YEAR (INSURANCE):  
2011 BASE YEAR (TAXES):   Taxes for July 1, 2011 to June 30, 2012 TENANT’S
PROPORTIONATE SHARE:   2.6% SECURITY DEPOSIT:   $104,892.00 in the form of an
irrevocable letter of credit; see Article 5. Landlord will initially accept the
Security Deposit in the form of cash, to be replaced by a satisfactory letter of
credit not later than thirty (30) days after the Commencement Date.
ASSIGNMENT/SUBLETTING FEE:   $1,000.00 AFTER-HOURS HVAC COST:   $2.00 per heat
pump per hour with a minimum charge of $30.00 per request PARKING   Nine (9)
passes at $225.00 per month (see Article 39) REAL ESTATE BROKER DUE COMMISSION:
  Cushman & Wakefield of Massachusetts, Inc., for Landlord; Richards Barry Joyce
& Partners for Tenant TENANT’S SIC CODE:   2834 Pharmaceutical Preparations
BUILDING BUSINESS HOURS:   Monday through Friday 8:00 a.m. – 6:00 p.m.
(excluding Massachusetts state holidays) Saturday 8:00 a.m. – 12:00 p.m.
AMORTIZATION RATE:   11%

 

             

10/31/01 SOG (BY)-INS

    iv     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through F,
all of which are made a part of this Lease.

 

LANDLORD:     TENANT: RREEF AMERICA REIT II CORP. PPP, a Maryland corporation  
  AEGERION PHARMACEUTICALS, INC., a Delaware corporation By:  
                                                                       
                                           By:                                
                                                                                
Name:   Robert D. Seaman     Name:                                
                                                                                
Title:   Vice President     Title:                                
                                                                                
Dated:                                                                          
                          , 2010     Dated:                                
                                                                    , 2010

 

             

10/31/01 SOG (BY)-INS

    v     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

LEASE

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Building is located on the Lot legally described on Exhibit A-2. The Reference
Pages, including all terms defined thereon, are incorporated as part of this
Lease.

1. USE AND RESTRICTIONS ON USE.

1.1 The Premises are to be used solely for general office purposes. Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way obstruct or interfere with the rights of other tenants or occupants of the
Building or injure them, or allow the Premises to be used for any unlawful
purpose, or commit any waste. Tenant shall not do, permit or suffer in, on, or
about the Premises the sale of any alcoholic liquor without the written consent
of Landlord first obtained. Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Premises and its
occupancy and shall promptly comply with all governmental orders and directions
for the correction, prevention and abatement of any violations in the Building
or appurtenant land, caused or permitted by, or resulting from the specific use
by, Tenant, or in or upon, or in connection with, the Premises, all at Tenant’s
sole expense. Tenant shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will in any way
increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof.

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2. Notwithstanding the foregoing, in no event
shall Tenant be responsible for any Hazardous Materials located in the Premises
or the Building on the Commencement Date, unless placed therein by Tenant, nor
for any Hazardous Materials placed therein thereafter by Landlord or its agents,
employees or contractors.

1.3 The Tenant shall have, as appurtenant to the Premises, rights to use in
common with others entitled thereto:

1.3.1 the common facilities included in the Building or the Lot, including
common walkways, driveways, lobbies, hallways, ramps, stairways and elevators;

 

   

10/31/01 SOG (BY)-INS

   

Revised 12/05

   



--------------------------------------------------------------------------------

1.3.2 subject to Article 39, the parking facility (including the visitor’s
parking area and parking spaces reserved for the disabled), at locations which
may from time to time be designated by Landlord. Use of the parking facility
shall be subject to the right of the Landlord to restrict parking during
snowplowing operations, and during repair, maintenance and restriping work
affecting the parking area;

1.3.3 the pipes, ducts, conduits, wires and appurtenant equipment serving the
Premises; and

1.3.4 if the Premises include less than the entire rentable area of any floor,
the common toilets in the central core area of such floor.

Such rights shall always be subject to the Rules and Regulations set forth in
Exhibit D as the same may be reasonably amended by the Landlord from time to
time, and such other reasonable rules and regulations from time to time
established by Landlord by suitable notice, and to the right of Landlord to
designate and change from time to time areas and facilities so to be used,
provided such designations and changes do not deprive Tenant of the substantive
benefits of such areas and facilities.

Not included in the Premises are the ceiling, the floor and all perimeter walls
of the space identified in Exhibit A, except the inner surfaces thereof and the
perimeter doors and windows. Tenant agrees that Landlord shall have the right to
place in the Premises (but in such manner as not unreasonably to interfere with
Tenant’s use of the Premises) utility lines, telecommunication lines, shafts,
pipes and the like, for the use and benefit of Landlord and other tenants in the
Building, and to replace and maintain and repair such lines, pipes and the like,
in, over and upon the Premises. Such utility lines, pipes and the like, shall be
placed within the walls or below the floors or above any drop ceiling and shall
not be deemed part of the Premises under this Lease.

2. TERM.

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) as
shown on the Reference Pages, and shall terminate on the date as shown on the
Reference Pages (“Termination Date”), unless sooner terminated by the provisions
of this Lease. Landlord shall tender possession of the Premises with a portion
of the work to be performed by Landlord pursuant to Exhibit B to this Lease
substantially completed, as detailed in Exhibit B. Tenant shall deliver a punch
list of items not completed within thirty (30) days after Landlord substantially
completes all of Landlord’s Work and Landlord agrees to proceed with due
diligence to perform its obligations regarding such items.

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Commencement Date for any reason, Landlord
shall not be liable for any damage resulting from such inability, but Tenant
shall not be liable for any rent until the time when Landlord can, after notice
to Tenant, deliver possession of the Premises to Tenant and the Commencement
Date shall be moved to the date of such delivery of possession. No such failure
to give possession on the Commencement Date shall affect the other obligations
of Tenant under this Lease, except that if Landlord is unable to deliver
possession of the Premises within one hundred twenty (120) days after the
Commencement Date (other than as a result of strikes, shortages of materials,
holdover tenancies or similar matters beyond the reasonable control of Landlord
and Tenant is notified by Landlord in writing as to such delay), Tenant shall
have the option to terminate this Lease unless said delay is as a result of:
(a) Tenant’s failure to agree to plans and specifications and/or construction
cost estimates or bids; (b) Tenant’s request for materials, finishes or
installations other than Landlord’s standard except those, if any, that Landlord
shall have expressly agreed to furnish without extension of time agreed by
Landlord; (c) Tenant’s change in any plans or specifications; or,
(d) performance or completion by a party employed by Tenant (each of the
foregoing, a “Tenant Delay”). If any delay is the result of a Tenant Delay, the
Commencement Date and the payment of rent under this Lease shall be accelerated
by the number of days of such Tenant Delay.

2.3 In the event Landlord permits Tenant, or any agent, employee or contractor
of Tenant, to enter, use or occupy the Premises prior to the Commencement Date,
such entry, use or occupancy shall be subject to all the provisions of this
Lease other than the payment of rent, including, without limitation, Tenant’s
compliance with the insurance requirements of Article 11. Said early possession
shall not advance the Termination Date. Tenant shall be afforded possession of
the Premises, in order to prepare the Premises for occupancy, when full
execution and delivery of this Lease has occurred and Landlord has received the
Security Deposit and any required pre-paid rent, insurance certificates under
Article 11 and evidence of authority under Article 31.

 

   

10/31/01 SOG (BY)-INS

  2  

Revised 12/05

   



--------------------------------------------------------------------------------

3. RENT.

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the rent for the
first full month for which rent is payable after the expiration of any rent
abatement period shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Except as otherwise provided
herein, said rent shall be paid to Landlord, without deduction or offset and
without notice or demand, at the Rent Payment Address, as set forth on the
Reference Pages, or to such other person or at such other place as Landlord may
from time to time designate in writing. If an Event of Default occurs, Landlord
may require by notice to Tenant that all subsequent rent payments be made by an
automatic payment from Tenant’s bank account to Landlord’s account, without cost
to Landlord. Tenant must implement such automatic payment system prior to the
next scheduled rent payment or within ten (10) days after Landlord’s notice,
whichever is later. Unless specified in this Lease to the contrary, all amounts
and sums payable by Tenant to Landlord pursuant to this Lease shall be deemed
additional rent.

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) six
percent (6%) of the unpaid rent or other payment. The amount of the late charge
to be paid by Tenant shall be reassessed and added to Tenant’s obligation for
each successive month until paid. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due. Notwithstanding the
foregoing, no late fee will be charged in connection with the first two (2) late
payments occurring in any calendar year, so long as each of the two are paid in
full not later than the earlier to occur of (x) ten (10) days after such payment
was due, or (y) five (5) days after notice to Tenant of non-receipt.

3.3 Tenant hereby acknowledges and agrees that the obligations of Tenant
hereunder shall be separate and independent covenants and agreements, that rent
shall continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated pursuant to an express provision of this
Lease. Landlord and Tenant each acknowledges and agrees that the independent
nature of the obligations of Tenant hereunder represents fair, reasonable, and
accepted commercial practice with respect to the type of property subject to
this Lease. Such acknowledgements by Tenant are a material inducement to
landlord entering into this Lease.

4. RENT ADJUSTMENTS.

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

4.1.1 Lease Year: Each fiscal year (as determined by Landlord from time to time)
falling partly or wholly within the Term.

4.1.2 Expenses: All costs of operation, maintenance, repair, replacement and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; utility costs, including, but not
limited to, the cost of heat, light, power, steam, gas; waste disposal; the cost
of janitorial services; the cost of security and alarm services (including any
central station signaling system); costs of cleaning, repairing, replacing and
maintaining the

 

   

10/31/01 SOG (BY)-INS

  3  

Revised 12/05

   



--------------------------------------------------------------------------------

common areas, including parking and landscaping, window cleaning costs; labor
costs; costs and expenses of managing the Building including management and/or
administrative fees (with management fees only not to exceed 3% of gross
revenues); air conditioning maintenance costs; elevator maintenance fees and
supplies; material costs; equipment costs including the cost of maintenance,
repair and service agreements and rental and leasing costs; purchase costs of
equipment; current rental and leasing costs of items which would be capital
items if purchased; tool costs; licenses, permits and inspection fees; wages and
salaries; employee benefits and payroll taxes; accounting and legal fees; any
sales, use or service taxes incurred in connection therewith. Expenses shall
also include the amounts paid to subsidize the operation of any cafeterias or
restaurants in Riverfront Office Park, however, if an amount for this item is
included in the Base Year (Expenses) amount and subsequently during the Term the
subsidy is reduced to below the amount included in the Base Year (Expenses)
amount, the Base Year (Expenses) amount will be reduced accordingly. In
addition, Landlord shall be entitled to recover, as additional rent (which,
along with any other capital expenditures constituting Expenses, Landlord may
either include in Expenses or cause to be billed to Tenant along with Expenses
and Taxes but as a separate item), Tenant’s Proportionate Share of: (i) an
allocable portion of the cost of capital improvement items which are reasonably
calculated to reduce operating expenses; (ii) the cost of fire sprinklers and
suppression systems and other life safety systems; and (iii) other capital
expenses which are required under any governmental laws, regulations or
ordinances which were not applicable to the Building on the Commencement Date,
but the costs described in this sentence shall be amortized over the reasonable
life of such expenditures in accordance with such reasonable life and
amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time. Expenses shall not include Taxes, Insurance
Costs, depreciation or amortization of the Building or equipment in the Building
except as provided herein, loan principal and interest payments, costs of
alterations of tenants’ premises, leasing commissions, interest expenses on
long-term borrowings, advertising costs, costs reimbursed from any source except
tenant payments pursuant to lease provisions similar to this Section 4.1.2,
costs incurred by reason of casualty or condemnation, the compensation of
Landlord’s executives, or rent paid under a ground lease.

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building or any taxes to be paid by Tenant
pursuant to Article 28.

4.1.4 Insurance Costs: Any and all insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof.

4.2 If in any Lease Year, (i) Expenses paid or incurred shall exceed Expenses
paid or incurred in the Base Year (Expenses) and/or (ii) Taxes paid or incurred
by Landlord in any Lease Year shall exceed the amount of such Taxes which became
due and payable in the Base Year (Taxes), and/or (iii) Insurance Costs paid or
incurred by Landlord in any Lease Year shall exceed the amount of such Insurance
Costs which became due and payable in the Base Year (Insurance), Tenant shall
pay as additional rent for such Lease Year Tenant’s Proportionate Share of each
such excess amount.

4.3 The annual determination of Expenses and Insurance Costs shall be made by
Landlord (Landlord to use reasonable efforts to make such determination within
one hundred twenty (120) days after the end of each Lease Year) and shall be
binding upon Landlord and Tenant, subject to the provisions of this Section 4.3.
During the Term, Tenant may review, at Tenant’s sole cost and expense, the books
and records supporting such determination in an office of Landlord in the
metropolitan Boston area, or Landlord’s agent in the metropolitan Boston area,
during normal business hours, upon giving Landlord five (5) days advance written
notice within one ninety (90) days after receipt of such determination, but in
no event more often than once in any one (1) year period, subject to execution
of a confidentiality agreement reasonably acceptable to Landlord, and provided
that if Tenant

 

   

10/31/01 SOG (BY)-INS

  4  

Revised 12/05

   



--------------------------------------------------------------------------------

utilizes an independent accountant to perform such review it shall be one which
is reasonably acceptable to Landlord, is not compensated on a contingency basis
and is also subject to such confidentiality agreement. If Tenant fails to object
to Landlord’s determination of Expenses and Insurance Costs within one hundred
twenty (120) days after receipt, or if any such objection fails to state with
specificity the reason for the objection, Tenant shall be deemed to have
approved such determination and shall have no further right to object to or
contest such determination. In the event that during all or any portion of any
Lease Year or Base Year, the Building is not fully rented and occupied Landlord
shall make an appropriate adjustment in occupancy-related Expenses for such year
for the purpose of avoiding distortion of the amount of such Expenses to be
attributed to Tenant by reason of variation in total occupancy of the Building,
by employing consistent and sound accounting and management principles to
determine Expenses that would have been paid or incurred by Landlord had the
Building been one hundred percent (100%) rented and occupied, and the amount so
determined shall be deemed to have been Expenses for such Lease Year.

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses, Insurance Costs
and/or Taxes under Section 4.1, Article 5.2 and Article 28 for the Lease Year or
portion thereof. Landlord will give Tenant written notification of the amount of
such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses, Insurance Costs and/or Taxes is made for any Lease Year and when
Tenant is so notified in writing, then:

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses, Insurance Costs and/or Taxes for the Lease Year is less
than Tenant’s liability for Expenses, Insurance Costs and/or Taxes, then Tenant
shall pay such deficiency to Landlord as additional rent in one lump sum within
thirty (30) days of receipt of Landlord’s bill therefor; and

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses, Insurance Costs and/or Taxes for the Lease Year is more
than Tenant’s liability for Expenses, Insurance Costs and/or Taxes, then
Landlord shall credit the difference against the then next due payments to be
made by Tenant under this Article 3.3, or, if the Lease has terminated, refund
the difference in cash. Tenant shall not be entitled to a credit by reason of
actual Expenses and/or Taxes and/or Insurance Costs in any Lease Year being less
than Expenses and/or Taxes and/or Insurance Costs in the Base Year (Expenses
and/or Taxes and/or Insurance).

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses, Insurance Costs and
Taxes for the Lease Year in which said Date occurs shall be prorated based upon
a three hundred sixty-five (365) day year.

5. SECURITY DEPOSIT.

5.1 Tenant shall deposit the Security Deposit with Landlord upon the execution
of this Lease. Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants and conditions of this Lease
to be kept and performed by Tenant and not as an advance rental deposit or as a
measure of Landlord’s damage in case of Tenant’s default. If an Event of Default
occurs with respect to any provision of this Lease, Landlord may use any part of
the Security Deposit for the payment of any rent or any other sum in default, or
for the payment of any amount which Landlord may spend or become obligated to
spend by reason of Tenant’s default, or to compensate Landlord for any other
loss or damage which Landlord may suffer by reason of Tenant’s default. If any
portion is so used, Tenant shall within five (5) days after written demand
therefor, deposit with Landlord an amount sufficient to restore the Security
Deposit to its original amount and Tenant’s failure to do so shall be a material
breach of this Lease. Except to such extent, if any, as shall be required by
law, Landlord shall not be required to keep the Security Deposit separate from
its general funds, and Tenant shall not be entitled to interest on such deposit.
If Tenant shall fully and faithfully perform every provision of this Lease to be
performed by it, the Security Deposit or any balance thereof shall be returned
to Tenant at such time after termination of this Lease when Landlord shall have
determined that all of Tenant’s obligations under this Lease have been
fulfilled, not to exceed sixty (60) days after such termination or expiration.

 

   

10/31/01 SOG (BY)-INS

  5  

Revised 12/05

   



--------------------------------------------------------------------------------

5.2 The required Security Deposit shall be in the form of an Irrevocable Standby
Letter of Credit in favor of Landlord (the “letter of credit”) in the amount set
forth on the Reference Pages. Under any circumstance under which Landlord is
entitled the use of all or a part of the Security Deposit, then, Landlord, in
addition to all other rights and remedies provided under the Lease, shall have
the right to draw down all or a portion of the full balance of the letter of
credit and retain the proceeds. The following terms and conditions shall govern
the letter of credit:

5.2.1 Upon expiration of the Term, the letter of credit shall be returned to
Tenant when Tenant is entitled to return of its Security Deposit.

5.2.2 The letter of credit shall be in favor of Landlord, shall be issued by a
commercial bank reasonably acceptable to Landlord, shall comply with all of the
terms and conditions of this Section 5.2 and shall otherwise be in form
reasonably acceptable to Landlord. Without limiting the generality of the
foregoing, (i) the letter of credit must provide for all notices to the
beneficiary to be sent simultaneously to up to two (2) addressees specified in
the letter of credit, and (ii) there shall be no requirement of signature
guaranty for draws, assignments or other documentary action to be taken by the
beneficiary. If, at any time while the letter of credit is outstanding, (i) the
issuing bank is declared insolvent or taken into receivership by the Federal
Deposit Insurance Corporation or any other governmental agency, or is closed for
any reason, or (ii) Landlord reasonably believes that the issuing bank may be or
become insolvent or otherwise unable to meet its obligations, then, not later
than thirty (30) days after written notice from Landlord, Tenant shall cause the
existing letter of credit to be replaced by a new letter of credit issued by
another commercial bank reasonably acceptable to Landlord, with such new letter
of credit to comply with all of the terms and conditions of this Section 5.2. If
Tenant fails to deliver an acceptable replacement letter of credit within such
30 day period, Landlord shall have the right to present the existing letter of
credit to the issuing bank for payment, and the entire sum so obtained shall be
paid to Landlord, to be held by Landlord until Tenant would otherwise be
entitled to the return of the letter of credit, and to be retained by Landlord
if an Event of Default occurs.

5.2.3 The initial letter of credit shall have an expiration date not earlier
than fifteen (15) months after the Commencement Date. A draft of the form of
letter of credit must be submitted to Landlord for its approval prior to
issuance.

5.2.4 The letter of credit or any replacement letter of credit shall be
irrevocable for the term thereof and shall automatically renew on a year to year
basis until a period ending not earlier than three (3) months after the
Termination Date (“End Date”) without any action whatsoever on the part of
Landlord; provided that the issuing bank shall have the right not to renew the
letter of credit by giving written notice to Landlord not less than sixty
(60) days prior to the expiration of the then current term of the letter of
credit that it does not intend to renew the letter of credit. Tenant understands
that the election by the issuing bank not to renew the letter of credit shall
not, in any event, diminish the obligation of Tenant to maintain such an
irrevocable letter of credit in favor of Landlord through such date.

5.2.5 Landlord, or its then managing agent, shall have the right from time to
time to make one or more draws on the letter of credit at any time that Landlord
has the right to use all or a part of the Security Deposit pursuant to Article 5
of this Lease, and the proceeds may be applied as permitted under said Article
5. The letter of credit must state that it can be presented for payment at the
office of the issuer or an approved correspondent in the metropolitan area in
which the Building is located. Funds may be drawn down on the letter of credit
upon presentation to the issuing or corresponding bank of Landlord’s (or
Landlord’s then managing agent’s) certificate stating as follows:

“Beneficiary is entitled to draw on this credit pursuant to that certain Lease
dated for reference December 22, 2010, between RREEF AMERICA REIT II CORP. PPP,
a Maryland corporation, as Landlord and AEGERION PHARMACEUTICALS, INC., a
Delaware corporation, as Tenant, as amended from time to time.”

 

   

10/31/01 SOG (BY)-INS

  6  

Revised 12/05

   



--------------------------------------------------------------------------------

It is understood that if Landlord or its managing agent be a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity).

5.2.6 Tenant acknowledges and agrees (and the letter of credit shall so state)
that the letter of credit shall be honored by the issuing bank without inquiry
as to the truth of the statements set forth in such draw request and regardless
of whether the Tenant disputes the content of such statement.

5.2.7 In the event of a transfer of Landlord’s interest in the Premises,
Landlord shall have the right to transfer the letter of credit to the transferee
and Tenant shall take whatever action and pay any bank fees necessary to
effectuate such transfer and thereupon the Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and the transferee shall be deemed to have assumed such liability, and
it is agreed that the provisions hereof shall apply to every transfer or
assignment of said letter of credit to a new landlord.

5.2.8 Without limiting the generality of the foregoing, if the letter of credit
expires earlier than the End Date, or the issuing bank notifies Landlord that it
will not renew the letter of credit, Landlord shall accept a renewal thereof or
substitute letter credit (such renewal or substitute letter of credit to be in
effect not later than thirty (30) days prior to the expiration of the expiring
letter of credit), irrevocable and automatically renewable as above provided to
the End Date upon the same terms as the expiring letter of credit or upon such
other terms as may be acceptable to Landlord. However, if (i) the letter of
credit is not timely renewed, or (ii) a substitute letter of credit, complying
with all of the terms and conditions of this Section is not timely received,
then Landlord may present the expiring letter of credit to the issuing bank, and
the entire sum so obtained shall be paid to Landlord, to be held by Landlord in
accordance with Article 5 of the Lease. Notwithstanding the foregoing, Landlord
shall be entitled to receive from Tenant a fee in an amount not to exceed
$500.00 for attorneys’ fees incurred in connection with the review of any
proposed substitute letter of credit pursuant to this subparagraph.

5.2.9 Provided that Tenant is not then in default, and that prior to the
Reduction Date there has occurred no monetary Event of Default, then, as of the
Reduction Date, Landlord shall permit the amount of the letter of credit to be
reduced to (or a replacement letter of credit may be issued in the amount of)
the corresponding New Letter of Credit Amount as follows:

 

Reduction Date

   New Letter of Credit Amount  

December 31, 2013

   $ 69,928.00   

6. ALTERATIONS.

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question. Landlord’s consent shall not be required (but notice to Landlord shall
be required) for minor redecorating, such as painting or carpeting, which also
satisfy the criteria of (i) through (iv) in the preceding sentence.

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union

 

   

10/31/01 SOG (BY)-INS

  7  

Revised 12/05

   



--------------------------------------------------------------------------------

labor or supplier, Tenant shall be responsible for and hold Landlord harmless
from any and all delays, damages and extra costs suffered by Landlord as a
result of any dispute with any labor unions concerning the wage, hours, terms or
conditions of the employment of any such labor. In any event Landlord may charge
Tenant a construction management fee not to exceed five percent (5%) of the cost
of such work to cover its overhead as it relates to such proposed work, plus
third-party costs actually incurred by Landlord in connection with the proposed
work and the design thereof, with all such amounts being due five (5) days after
Landlord’s demand.

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require, including but not limited to, notices of
non-responsibility and waivers of lien, to protect Landlord and the Building and
appurtenant land against any loss from any mechanic’s, materialmen’s or other
liens. Tenant shall pay in addition to any sums due pursuant to Article 3.3, any
increase in real estate taxes attributable to any such alteration, addition or
improvement for so long, during the Term, as such increase is ascertainable; at
Landlord’s election said sums shall be paid in the same way as sums due under
Article 3.3.

7. REPAIR.

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the Building, including the roof, basic plumbing, air conditioning,
heating and electrical systems installed or furnished by Landlord. By taking
possession of the Premises, Tenant accepts them as being in good order,
condition and repair and in the condition in which Landlord is obligated to
deliver them, except as set forth in the punch list to be delivered pursuant to
Section 2.1. It is hereby understood and agreed that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except as specifically set forth in this Lease.

7.2 Tenant shall, at all times during the Term, keep the Premises in good
condition and repair excepting damage by fire, or other casualty and Landlord’s
obligations under Section 7.1, and in compliance with all applicable
governmental laws, ordinances and regulations, promptly complying with all
governmental orders and directives for the correction, prevention and abatement
of any violations or nuisances in or upon, or connected with, the Premises, all
at Tenant’s sole expense.

7.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.

7.4 Except as provided in Article 22, and subject to Landlord’s obligations
under Section 1.3, there shall be no abatement of rent and no liability of
Landlord by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations or improvements in or to any
portion of the Building or the Premises or to fixtures, appurtenances and
equipment in the Building. Except to the extent, if any, prohibited by law,
Tenant waives the right to make repairs at Landlord’s expense under any law,
statute or ordinance now or hereafter in effect.

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within fifteen (15) days following the imposition of any such lien, to either
cause the same to be released of record or provide Landlord with insurance
against the same issued by a major title insurance company or such other
protection against the same as Landlord shall accept (such failure to constitute
an Event of Default), Landlord shall have the right to cause the same to be
released by such means as it shall deem proper, including payment of the claim
giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
five (5) days of Landlord’s demand.

 

   

10/31/01 SOG (BY)-INS

  8  

Revised 12/05

   



--------------------------------------------------------------------------------

9. ASSIGNMENT AND SUBLETTING.

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least thirty (30) days but no more than one hundred twenty
(120) days prior to the proposed commencement date of such subletting or
assignment, which notice shall set forth the name of the proposed subtenant or
assignee, the relevant terms of any sublease or assignment and copies of
financial reports and other relevant financial information of the proposed
subtenant or assignee.

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the date the subletting or assignment is to
be effective. The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within thirty (30) days
following Landlord’s receipt of Tenant’s written notice as required above.
However, if Tenant notifies Landlord, within five (5) days after receipt of
Landlord’s termination notice, that Tenant is rescinding its proposed assignment
or sublease, the termination notice shall be void and the Lease shall continue
in full force and effect. If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this Lease shall end on
the date stated in Tenant’s notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term. If Landlord recaptures under this Section only a portion
of the Premises, the rent to be paid from time to time during the unexpired Term
shall abate proportionately based on the proportion by which the approximate
square footage of the remaining portion of the Premises shall be less than that
of the Premises as of the date immediately prior to such recapture. Tenant
shall, at Tenant’s own cost and expense, discharge in full any outstanding
commission obligation which may be due and owing as a result of any proposed
assignment or subletting, whether or not the Premises are recaptured pursuant to
this Section 9.3 and rented by Landlord to the proposed tenant or any other
tenant.

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below), less the Costs Component (as
defined below), when and as such Increased Rent is received by Tenant. As used
in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith. The
“Costs Component” is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions
and tenant improvements in connection with such sublease, assignment or other
transfer.

9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time

 

   

10/31/01 SOG (BY)-INS

  9  

Revised 12/05

   



--------------------------------------------------------------------------------

unless cured, or if the proposed assignee or sublessee is an entity: (a) with
which Landlord is already in negotiation; (b) is already an occupant of the Park
unless Landlord is unable to provide the amount of space required by such
occupant; (c) is a governmental agency; (d) is incompatible with the character
of occupancy of the Building; (e) with which the payment for the sublease or
assignment is determined in whole or in part based upon its net income or
profits; or (f) would subject the Premises to a use which would: (i) involve
increased personnel or wear upon the Building; (ii) violate any exclusive right
granted to another tenant of the Building; (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (iv) involve a violation of
Section 1.2. Tenant expressly agrees that for the purposes of any statutory or
other requirement of reasonableness on the part of Landlord, Landlord’s refusal
to consent to any assignment or sublease for any of the reasons described in
this Section 9.5, shall be conclusively deemed to be reasonable.

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease. Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 9 shall be void.

9.7 If Tenant is a corporation, limited liability company, partnership or trust,
any transfer or transfers of or change or changes within any twelve (12) month
period in the number of the outstanding voting shares of the corporation or
limited liability company, the general partnership interests in the partnership
or the identity of the persons or entities controlling the activities of such
partnership or trust resulting in the persons or entities owning or controlling
a majority of such shares, partnership interests or activities of such
partnership or trust at the beginning of such period no longer having such
ownership or control shall be regarded as equivalent to an assignment of this
Lease to the persons or entities acquiring such ownership or control and shall
be subject to all the provisions of this Article 9 to the same extent and for
all intents and purposes as though such an assignment.

9.8 Notwithstanding the foregoing provisions of this Article to the contrary,
Tenant shall be permitted to assign this Lease, or sublet all or a portion of
the Premises, to an Affiliate of Tenant without the prior consent of Landlord,
if all of the following conditions are first satisfied:

9.8.1 Tenant shall not then be in default under this Lease beyond any applicable
notice, grace and/or cure periods;

9.8.2 a fully executed copy of such assignment or sublease, the assumption of
this Lease by the assignee or acceptance of the sublease by the sublessee, and
such other information regarding the assignment or sublease as Landlord may
reasonably request, shall have been delivered to Landlord;

9.8.3 the Premises shall continue to be operated solely for the use specified in
the Reference Page or other use acceptable to Landlord in its sole discretion;

9.8.4 any guarantor of this Lease reaffirms that its Guaranty remains in full
force and effect; and

9.8.5 Tenant shall pay all costs reasonably incurred by Landlord in connection
with such assignment or subletting, including without limitation attorneys’
fees.

Tenant acknowledges (and, at Landlord’s request, at the time of such assignment
or subletting shall confirm) that in each instance Tenant shall remain liable
for performance of the terms and conditions of the Lease despite such assignment
or subletting. As used herein the term “Affiliate” shall mean an entity which
(i) directly or indirectly controls Tenant or (ii) is under the direct or
indirect control of Tenant or (iii) is under common direct or indirect control
with Tenant, (iv) is the successor in interest to Tenant by way of merger or
consolidation, or by sale of all of the stock of Tenant or of all of the assets
of Tenant, so long as the tangible net worth of the surviving or successor
entity following such transaction is at least as much as the tangible net worth
of Tenant immediately preceding the transaction or at the Commencement Date,
whichever is higher. Control shall mean ownership of fifty-one percent (51%) or
more of the voting securities or rights of the controlled entity.

 

   

10/31/01 SOG (BY)-INS

  10  

Revised 12/05

   



--------------------------------------------------------------------------------

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of
(a) any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease. The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.

11. INSURANCE.

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000.00 per occurrence and not less
than $2,000,000.00 in the annual aggregate, or such larger amount as Landlord
may prudently require from time to time, covering bodily injury and property
damage liability and $1,000,000 products/completed operations aggregate;
(b) Business Auto Liability covering owned, non-owned and hired vehicles with a
limit of not less than $1,000,000 per accident; (c) Worker’s Compensation
Insurance with limits as required by statute and Employers Liability with limits
of $500,000 each accident, $500,000 disease policy limit, $500,000 disease—each
employee; (d) All Risk or Special Form coverage protecting Tenant against loss
of or damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured; and, (e) Business Interruption Insurance with
limit of liability representing loss of at least approximately six (6) months of
income.

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) as to
the insurance described in 11.1(a) and (b), name the Landlord Entities as
additional insureds (General Liability) and loss payee (Property—Special Form);
(c) be issued by an insurance company with a minimum Best’s rating of “A-:VII”
during the Term; and (d) provide that said insurance shall not be canceled
unless thirty (30) days prior written notice (ten days for non-payment of
premium) shall have been given to Landlord; a certificate of Liability insurance
on Accord Form 25 and a certificate of Property insurance on Accord Form 27, if
available, shall be delivered to Landlord by Tenant upon the Commencement Date
and at least thirty (30) days prior to each renewal of said insurance.

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

11.4 Landlord shall keep in force throughout the Term Commercial General
Liability Insurance and All Risk or Special Form coverage insuring the Landlord
and the Building, in such amounts and with such deductibles as Landlord
determines from time to time in accordance with sound and reasonable risk
management principles. The cost of all such insurance is included in Expenses.

 

   

10/31/01 SOG (BY)-INS

  11  

Revised 12/05

   



--------------------------------------------------------------------------------

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

13. SERVICES AND UTILITIES.

13.1 Provided no Event of Default occurs under this Lease, and subject to the
other provisions of this Lease, Landlord agrees to furnish to the Premises
during Building Business Hours (specified on the Reference Pages) on generally
recognized business days (but exclusive in any event of Sundays and
Massachusetts legal holidays), the following services and utilities subject to
the rules and regulations of the Building prescribed from time to time:
(a) water suitable for normal office use of the Premises; (b) heat and air
conditioning required in Landlord’s reasonable judgment for the use and
occupation of the Premises during Building Business Hours; (c) cleaning and
janitorial service substantially in conformance with the specifications attached
hereto as Exhibit F; (d) elevator service by nonattended automatic elevators;
and, (e) equipment to bring to the Premises electricity of at least eight
(8) watts per rentable square foot for lighting, convenience outlets and other
normal office use. In the absence of Landlord’s gross negligence or willful
misconduct, Landlord shall not be liable for, and Tenant shall not be entitled
to, any abatement or reduction of rental by reason of Landlord’s failure to
furnish any of the foregoing, unless such failure shall persist for an
unreasonable time after written notice of such failure is given to Landlord by
Tenant and provided further that Landlord shall not be liable when such failure
is caused by accident, breakage, repairs, labor disputes of any character,
energy usage restrictions or by any other cause, similar or dissimilar, beyond
the reasonable control of Landlord. Landlord shall use reasonable efforts to
remedy any interruption in the furnishing of services and utilities.

13.1.1 Allocable Costs - Electricity. Tenant shall pay to Landlord monthly an
amount reasonably estimated by Landlord to equal Tenant’s Allocable Electricity
Costs for the electrical energy that Tenant requires for operation of the
lighting fixtures, appliances and equipment of Tenant in the Premises and any
supplemental heating and air conditioning equipment servicing the Premises.
“Tenant’s Allocable Electricity Costs” as used herein is initially estimated to
be $1.50 per rsf, and shall be as determined in accordance with Exhibit E
attached hereto and made a part hereof. Landlord shall from time to time furnish
to Tenant a statement setting forth in reasonable detail the particulars
relating to Tenant’s Allocable Electricity Costs for the period to which such a
statement relates. In the event the estimated payments made by Tenant for said
period shall be less than Tenant’s Allocable Electricity Costs for said period
as set forth in said statement, Tenant shall promptly remit to Landlord the
difference. In the event the estimated payments made by Tenant for said period
exceed Tenant’s Allocable Electricity Costs for said period as set forth in said
statement, such excess shall be refunded by Landlord. Landlord shall not be
liable in any way to Tenant for any failure or defect in the supply or character
of electrical energy furnished to the Premises by reason of any requirement, act
or omission of the public utility serving the Building with electricity unless
due to the act or omission of Landlord. Tenant’s use of electrical energy in the
Premises shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or otherwise serving the Premises. In order to
insure that such capacity is not exceeded and to avert possible adverse affect
upon the Building electrical services, Tenant shall give notice to Landlord and
obtain Landlord’s prior written consent whenever Tenant shall connect to the
Building electrical distribution system any major fixtures, appliances or
equipment. Any additional feeders or risers to supply Tenant’s electrical
requirements in addition to those originally installed and all other equipment
proper and necessary in connection with such feeders or risers, shall be
installed by Landlord upon Tenant’s request, at the sole cost and expense of
Tenant, provided that such additional feeders and risers are permissible under
applicable laws and insurance regulations and the installation of such feeders
or risers will not cause permanent damage or injury to the Building or cause or
create a dangerous condition or unreasonably interfere with other tenants of the
Building. Tenant agrees that it will not make any significant alteration or
material addition to the electrical equipment and/or appliances in the Premises
without the prior written consent of Landlord in each instance first obtained,
which consent will not be unreasonably withheld or delayed, and will promptly
advise Landlord of any alteration or addition to such electrical equipment
and/or appliances. Tenant, at Tenant’s expense, shall purchase, install and
replace all light fixtures, bulbs, tubes, lamps, lenses, globes, ballasts and
switches used in the Premises. Notwithstanding the foregoing, Landlord, at its
election, may install at Landlord’s cost and expense a separate meter for
Tenant’s electric usage in which event Tenant shall thereafter obtain and pay
for its electricity directly from the electric utility servicing the Building.

 

   

10/31/01 SOG (BY)-INS

  12  

Revised 12/05

   



--------------------------------------------------------------------------------

13.2 Should Tenant require any additional work or service, as described above,
including services furnished outside ordinary business hours specified above,
Landlord may, on terms to be agreed, upon reasonable advance notice by Tenant,
furnish such additional service and Tenant agrees to pay Landlord such charges
as may be agreed upon, including any tax imposed thereon, but in no event at a
charge less than Landlord’s actual cost plus overhead for such additional
service and, where appropriate, a reasonable allowance for depreciation of any
systems being used to provide such service. The current charge for after-hours
HVAC service, which is subject to change at any time on at least thirty
(30) days prior written notice, is specified on the Reference Pages.

13.3 Wherever heat-generating machines or equipment are used by Tenant in the
Premises which affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate, in
either event whether with or without Landlord’s approval, Landlord reserves the
right to install supplementary heating and/or air conditioning units in or for
the benefit of the Premises and the cost thereof, including the cost of
installation and the cost of operations and maintenance, shall be paid by Tenant
to Landlord within thirty (30) days of Landlord’s demand.

13.4 Tenant will not, without the written consent of Landlord, use any apparatus
or device in the Premises, including but not limited to, electronic data
processing machines and machines using current in excess of 2000 watts and/or 20
amps or 120 volts, which will in any way increase the amount of electricity or
water usually furnished or supplied for use of the Premises for normal office
use, nor connect with electric current, except through existing electrical
outlets in the Premises, or water pipes, any apparatus or device for the
purposes of using electrical current or water. If Tenant shall require water or
electric current in excess of that usually furnished or supplied for use of the
Premises as normal office use, Tenant shall procure the prior written consent of
Landlord for the use thereof, which Landlord may refuse, and if Landlord does
consent, Landlord may cause a water meter or electric current meter to be
installed so as to measure the amount of such excess water and electric current.
The cost of any such meters shall be paid for by Tenant. Tenant agrees to pay to
Landlord within thirty (30) days of Landlord’s demand , the cost of all such
excess water and electric current consumed (as shown by said meters, if any, or,
if none, as reasonably estimated by Landlord) at the rates charged for such
services by the local public utility or agency, as the case may be, furnishing
the same, plus any additional expense incurred in keeping account of the water
and electric current so consumed.

13.5 Tenant will not, without the written consent of Landlord, contract with a
utility provider to service the Premises with any utility, including, but not
limited to, telecommunications, electricity, water, sewer or gas, which is not
previously providing such service to other tenants in the Building. Subject to
Landlord’s reasonable rules and regulations and the provisions of Article 6 and
26, Tenant shall be entitled to the use of wiring (“Communications Wiring”) from
the existing telecommunications nexus in the Building to the Premises,
sufficient for normal general office use of the Premises. Tenant shall not
install any additional Communications Wiring, nor remove any Communications
Wiring, without in each instance obtaining the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole and absolute
discretion. Landlord’s shall in no event be liable for disruption in any service
obtained by Tenant pursuant to this paragraph.

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the amount of the Annual Rent for the last
period prior to the date of such termination plus all Rent Adjustments under
Article 4, prorated on a daily basis, and, if the holdover continues for thirty
(30) days or more, also pay all damages sustained by Landlord by reason of such
retention. If Landlord gives notice to Tenant of Landlord’s election to such
effect, such holding over shall constitute renewal of this Lease for a period
from month to month at the Holdover Rate, but if the Landlord does not so elect,
no such renewal shall result notwithstanding acceptance by Landlord of any sums
due hereunder after such termination; and instead, a tenancy at sufferance at
the Holdover Rate shall be deemed to have been created. In any event, no
provision of this Article 14 shall be deemed to waive Landlord’s right of
reentry or any other right under this Lease or at law.

 

   

10/31/01 SOG (BY)-INS

  13  

Revised 12/05

   



--------------------------------------------------------------------------------

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.
Landlord also agrees to make a reasonable attempt to secure a subordination and
nondisturbance agreement for the benefit of Tenant from any current or future
mortgagee or ground lessor. Landlord represents that currently there is no
mortgage on the Building. At Tenant’s request and at Tenant’s sole expense,
Landlord shall make request of any future mortgagee that it provide a
non-disturbance agreement in favor of Tenant, but the failure to obtain such
non-disturbance agreement shall not be a failure of condition of this Lease.
Tenant shall reimburse Landlord for any fees and charges imposed by said
mortgagee in connection with the non-disturbance agreement, as well as for
reasonable attorneys’ fees and costs incurred by Landlord.

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations.

17. REENTRY BY LANDLORD.

17.1 Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to supply janitor service and any other service to
be provided by Landlord to Tenant under this Lease, to show said Premises to
prospective purchasers, mortgagees or tenants, and to alter, improve or repair
the Premises and any portion of the Building, without abatement of rent, and may
for that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably. All entry except janitorial service and security tours/inspections
shall require reasonable prior notice to Tenant. Landlord shall have the right
at any time to change the arrangement and/or locations of entrances, or
passageways, doors and doorways, and corridors, windows, elevators, stairs,
toilets or other public parts of the Building and to change the name, number or
designation by which the Building is commonly known. In the event that Landlord
damages any portion of any wall or wall covering, ceiling, or floor or floor
covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged. Tenant
hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned by any action of Landlord authorized
by this Article 17.

17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had in an emergency by
means of a key or keys in Landlord’s possession, Landlord is authorized to gain
access by such means as Landlord shall elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and paid to Landlord
within thirty (30) days of Landlord’s demand.

18. DEFAULT.

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given two
(2) times, then, for the twelve (12) month period commencing with the date of
the second such notice, the failure to pay within five (5) days after due any
additional sum of money becoming due to be paid to Landlord under this Lease
during such period shall be an Event of Default, without notice.

 

   

10/31/01 SOG (BY)-INS

  14  

Revised 12/05

   



--------------------------------------------------------------------------------

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within thirty (30) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such thirty (30) day period, Tenant has
commenced the cure within such thirty (30) day period and thereafter is
diligently pursuing such cure to completion.

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within ninety (90) days from
the date of entry thereof.

19. REMEDIES.

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

19.1.1 Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease,

 

   

10/31/01 SOG (BY)-INS

  15  

Revised 12/05

   



--------------------------------------------------------------------------------

and other sums due and payable by Tenant on the date of termination, plus as
liquidated damages and not as a penalty, an amount equal to the sum of: (a) an
amount equal to the then present value of the rent reserved in this Lease for
the residue of the stated Term of this Lease including any amounts treated as
additional rent under this Lease and all other sums provided in this Lease to be
paid by Tenant, minus the fair rental value of the Premises for such residue;
(b) the value of the time and expense necessary to obtain a replacement tenant
or tenants, and the estimated expenses described in Section 19.1.4 relating to
recovery of the Premises, preparation for reletting and for reletting itself;
and (c) the cost of performing any other covenants which would have otherwise
been performed by Tenant.

19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease:

19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, under this Lease for the full Term, and if Landlord so elects
Tenant shall continue to pay to Landlord the entire amount of the rent as and
when it becomes due, including any amounts treated as additional rent under this
Lease, for the remainder of the Term plus any other sums provided in this Lease
to be paid by Tenant for the remainder of the Term.

19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law. Landlord
and Tenant agree that nevertheless Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet the Premises for a greater or lesser term than that remaining under
this Lease, the right to relet only a portion of the Premises, or a portion of
the Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises. In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay the
cost thereof, together with Landlord’s expenses of reletting, including, without
limitation, any commission incurred by Landlord, within five (5) days of
Landlord’s demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit-worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker’s commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.

19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney’s fees and broker’s commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due. Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant’s future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant’s benefit.

19.2 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense. Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, upon an Event
of Default, enter into and upon the Premises if Landlord determines in its sole
discretion that

 

   

10/31/01 SOG (BY)-INS

  16  

Revised 12/05

   



--------------------------------------------------------------------------------

Tenant is not acting within a commercially reasonable time to maintain, repair
or replace anything for which Tenant is responsible under this Lease or to
otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant’s business resulting therefrom and Tenant agrees to
reimburse Landlord within five (5) days of Landlord’s demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s obligations under this Lease, plus interest from the date of
expenditure by Landlord at the Wall Street Journal prime rate.

19.3 Tenant understands and agrees that in entering into this Lease, Landlord is
relying upon receipt of all the Annual and Monthly Installments of Rent to
become due with respect to all the Premises originally leased hereunder over the
full Initial Term of this Lease for amortization, including interest at the
Amortization Rate. For purposes hereof, the “Concession Amount” shall be defined
as the aggregate of all amounts forgone or expended by Landlord as free rent
under the lease, under Exhibit B hereof for construction allowances (excluding
therefrom any amounts expended by Landlord for Landlord’s Work, as defined in
Exhibit B), and for brokers’ commissions payable by reason of this Lease.
Accordingly, Tenant agrees that if this Lease or Tenant’s right to possession of
the Premises leased hereunder shall be terminated as of any date (“Default
Termination Date”) prior to the expiration of the full Initial Term hereof by
reason of a default of Tenant, there shall be due and owing to Landlord as of
the day prior to the Default Termination Date, as rent in addition to all other
amounts owed by Tenant as of such Date, the amount (“Unamortized Amount”) of the
Concession Amount determined as set forth below; provided, however, that in the
event that such amounts are recovered by Landlord pursuant to any other
provision of this Article 19, Landlord agrees that it shall not attempt to
recover such amounts pursuant to this Paragraph 19.3. For the purposes hereof,
the Unamortized Amount shall be determined in the same manner as the remaining
principal balance of a mortgage with interest at the Amortization Rate payable
in level payments over the same length of time as from the effectuation of the
Concession concerned to the end of the full Initial Term of this Lease would be
determined. The foregoing provisions shall also apply to and upon any reduction
of space in the Premises, as though such reduction were a termination for
Tenant’s default, except that (i) the Unamortized Amount shall be reduced by any
amounts paid by Tenant to Landlord to effectuate such reduction and (ii) the
manner of application shall be that the Unamortized Amount shall first be
determined as though for a full termination as of the Effective Date of the
elimination of the portion, but then the amount so determined shall be
multiplied by the fraction of which the numerator is the rentable square footage
of the eliminated portion and the denominator is the rentable square footage of
the Premises originally leased hereunder; and the amount thus obtained shall be
the Unamortized Amount.

19.4 If, on account of any breach or default by Tenant in Tenant’s obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney or collection
agency concerning or to enforce or defend any of Landlord’s rights or remedies
arising under this Lease or to collect any sums due from Tenant, Tenant agrees
to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED BY ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED BY THE TERMS OF THIS LEASE.

19.5 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

19.6 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.

 

   

10/31/01 SOG (BY)-INS

  17  

Revised 12/05

   



--------------------------------------------------------------------------------

19.7 Intentionally deleted.

19.8 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

19.9 If more than two (2) Events of Default occur during the Term or any renewal
thereof, Tenant’s renewal options, expansion options, purchase options and
rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 4.1; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

   

10/31/01 SOG (BY)-INS

  18  

Revised 12/05

   



--------------------------------------------------------------------------------

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

22. CASUALTY.

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time. Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed “materially restored” if they are in such condition as would not prevent
or materially interfere with Tenant’s use of the Premises for the purpose for
which it was being used immediately before such damage.

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.

22.5 Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, and Landlord or Tenant shall have the right to
terminate this Lease by notice to Landlord within thirty (30) days after the
casualty; and (b) in the event the holder of any indebtedness secured by a
mortgage or deed

 

   

10/31/01 SOG (BY)-INS

  19  

Revised 12/05

   



--------------------------------------------------------------------------------

of trust covering the Premises or Building requires that any insurance proceeds
be applied to such indebtedness, then Landlord shall have the right to terminate
this Lease by delivering written notice of termination to Tenant within fifteen
(15) days after such requirement is made by any such holder, whereupon this
Lease shall end on the date of such damage as if the date of such damage were
the date originally fixed in this Lease for the expiration of the Term.
Notwithstanding the foregoing, Tenant may negate a notice of termination
received from Landlord under clause (a), above, by exercising an existing
extension option within thirty (30) days after receipt of such termination
option.

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term.

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease,
which successor shall be deemed to have assumed all such liability. Except as
set forth in this Article 24, this Lease shall not be affected by any such sale
and Tenant agrees to attorn to the purchaser or assignee. If any security has
been given by Tenant to secure the faithful performance of any of the covenants
of this Lease, Landlord may transfer or deliver said security, as such, to
Landlord’s successor in interest and thereupon Landlord shall be discharged from
any further liability with regard to said security.

25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying:
(a) the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant’s statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser, and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate.

26. SURRENDER OF PREMISES.

26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises. In the event
of Tenant’s failure to arrange such joint inspections and/or participate in
either such inspection, Landlord’s inspection at or after Tenant’s vacating the
Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

 

   

10/31/01 SOG (BY)-INS

  20  

Revised 12/05

   



--------------------------------------------------------------------------------

26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including, without limitation, carpeting
(collectively, “Alterations”), shall be and remain the property of Tenant during
the Term. Upon the expiration or sooner termination of the Term, all Alterations
shall become a part of the realty and shall belong to Landlord without
compensation, and title shall pass to Landlord under this Lease as by a bill of
sale. At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, if Landlord elects by notice given to
Tenant at least ten (10) days prior to expiration of the Term, Tenant shall, at
Tenant’s sole cost, remove any Alterations, including carpeting, so designated
by Landlord’s notice, and repair any damage caused by such removal. (At the time
that Tenant requests approval of any proposed Alterations, or proposes to make
any Alterations which do not require Landlord’s consent, Tenant may also inquire
as to whether Tenant will be required to remove same upon expiration of the
Term, and Landlord shall notify Tenant whether or not and to what extent
Landlord will require that such Alterations be removed pursuant to this
paragraph.) Tenant must, at Tenant’s sole cost, remove upon termination of this
Lease, any and all of Tenant’s furniture, furnishings, equipment, movable
partitions of less than full height from floor to ceiling and other trade
fixtures and personal property, as well as all data/telecommunications cabling
and wiring installed by or on behalf of Tenant, whether inside walls, under any
raised floor or above any ceiling (collectively, “Personality”). Personalty not
so removed shall be deemed abandoned by the Tenant and title to the same shall
thereupon pass to Landlord under this Lease as by a bill of sale, but Tenant
shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal.

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied. Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant’s Notice Address.

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease:
(a) upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof, including any sales,
use or service tax imposed as a result thereof; (c) upon or measured by the
Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises. In addition to the
foregoing, Tenant agrees to

 

   

10/31/01 SOG (BY)-INS

  21  

Revised 12/05

   



--------------------------------------------------------------------------------

pay, before delinquency, any and all taxes levied or assessed against Tenant and
which become payable during the term hereof upon Tenant’s equipment, furniture,
fixtures and other personal property of Tenant located in the Premises.

29. RELOCATION OF TENANT. Landlord, at its sole expense, on at least sixty
(60) days prior written notice, may require Tenant to move from the Premises to
other space in the Building or in the One Main Street building, of comparable
size and décor, and with comparable or better views, in order to permit Landlord
to consolidate the space leased to Tenant with other adjoining space leased or
to be leased to another tenant occupying in total not less than a full floor in
the Building. In the event of any such relocation, Landlord will pay all
expenses of preparing and decorating the new premises so that they will be
substantially similar to the Premises from which Tenant is moving, and Landlord
will also pay the expense of moving Tenant’s furniture and equipment to the
relocated premises. Landlord will work with Tenant to ensure that the move is
accomplished over a weekend so as to avoid or minimize interference with the
operation of Tenant’s business. In such event this Lease and each and all of the
terms and covenants and conditions hereof shall remain in full force and effect
and thereupon be deemed applicable to such new space except that revised
Reference Pages and a revised Exhibit A shall become part of this Lease and
shall reflect the location of the new premises.

30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable space footage of the Premises and Tenant’s
Proportionate Share shown on the Reference Pages; however, Landlord may adjust
either or both figures if there is manifest error, addition or subtraction to
the Building or any business park or complex of which the Building is a part,
remeasurement or other circumstance reasonably justifying adjustment. The term
“Building” refers to the structure in which the Premises are located and the
common areas (parking lots, sidewalks, landscaping, etc.) appurtenant thereto.
If the Building is part of a larger complex of structures, the term “Building”
may include the entire complex, where appropriate (such as shared Expenses,
Insurance Costs or Taxes) and subject to Landlord’s reasonable discretion.

31. TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Building is located, that the entity has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the entity were authorized to do so by appropriate actions. Tenant agrees to
deliver to Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

 

   

10/31/01 SOG (BY)-INS

  22  

Revised 12/05

   



--------------------------------------------------------------------------------

32. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant
shall, not more than once per year, except in connection with a sale or
financing of the Building or if Tenant is in default, deliver to Landlord a
copy, certified by an officer of Tenant as being a true and correct copy, of
Tenant’s most recent audited financial statement, or, if unaudited, certified by
Tenant’s chief financial officer as being true, complete and correct in all
material respects. Tenant hereby authorizes Landlord to obtain one or more
credit reports on Tenant at any time, and shall execute such further
authorizations as Landlord may reasonably require in order to obtain a credit
report.

33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages, and shall indemnify each other against any
claim or liability arising by reason of a violation of such representation and
warranty.

34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 4.1, the first month’s rent as set forth in Article 3 and
any sum owed pursuant to this Lease.

38. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

39. PARKING.

39.1 During the initial Term of this Lease, Tenant agrees to lease from Landlord
and Landlord agrees to lease to Tenant, the number and type of parking passes as
set forth on the Reference Page of this Lease. This right to park in the
Building’s parking facilities (the “Parking Facility”) shall be on an
unreserved, nonexclusive, first come, first served basis, for passenger-size
automobiles and is subject to the following terms and conditions:

39.1.1 Tenant shall pay to Landlord, or Landlord’s designated parking operator,
the Building’s prevailing monthly parking charges, without deduction or offset,
on the first day of each month during the Term of this Lease. The initial
charges are specified on the Reference Page. Landlord will notify Tenant upon
not less than thirty (30) days’ notice of any increases in the monthly parking
charges prior to billing Tenant any increases. No deductions from the monthly
charge shall be made for days on which the Parking Facility is not used by
Tenant.

39.1.2 Tenant shall at all times abide by and shall cause each of Tenant’s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, “Tenant’s Parties”) to abide by any
rules and regulations (“Rules”) for use of the Parking Facility that Landlord or
Landlord’s garage operator reasonably establishes from time to time, and
otherwise agrees to use the Parking Facility in a safe and lawful manner.
Landlord reserves the right to adopt, modify and enforce the Rules governing the
use of the Parking Facility from time to time including any key-card, sticker or
other identification or entrance system and hours of operation. Landlord may
refuse to permit any person who violates such Rules to park in the Parking
Facility, and any violation of the Rules shall subject the car to removal from
the Parking Facility.

 

   

10/31/01 SOG (BY)-INS

  23  

Revised 12/05

   



--------------------------------------------------------------------------------

39.1.3 Unless specified to the contrary above, the parking spaces hereunder
shall be provided on a non-designated “first-come, first-served” basis. Landlord
reserves the right to assign specific spaces, and to reserve spaces for
visitors, small cars, disabled persons or for other tenants or guests, and
Tenant shall not park and shall not allow Tenant’s Parties to park in any such
assigned or reserved spaces. Tenant may validate visitor parking by such method
as Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking. Tenant acknowledges that the Parking Facility may
be closed entirely or in part in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the Parking Facility, or if
required by casualty, strike, condemnation, act of God, governmental law or
requirement or other reason beyond the operator’s reasonable control.

39.1.4 Tenant acknowledges that to the fullest extent permitted by law, Landlord
shall have no liability for any damage to property or other items located in the
parking areas of the Project (including without limitation, any loss or damage
to tenant’s automobile or the contents thereof due to theft, vandalism or
accident), nor for any personal injuries or death arising out of the use of the
Parking Facility by Tenant or any Tenant’s Parties, whether or not such loss or
damage results from Landlord’s active negligence or negligent omission. The
limitation on Landlord’s liability under the preceding sentence shall not apply
however to loss or damage arising directly from Landlord’s gross negligence or
willful misconduct. Without limiting the foregoing, if Landlord arranges for the
parking areas to be operated by an independent contractor not affiliated with
Landlord, Tenant acknowledges that Landlord shall have no liability for claims
arising through acts or omissions of such independent contractor. In such case,
Tenant and Tenant’s Parties each hereby voluntarily releases, discharges, waives
and relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or any of Tenant’s Parties arising as a
result of parking in the Parking Facility, or any activities incidental thereto,
wherever or however the same may occur, and further agrees that Tenant will not
prosecute any claim for personal injury or property damage against Landlord or
any of its officers, agents, servants or employees for any said causes of action
and in all events, Tenant agrees to look first to its insurance carrier and to
require that Tenant’s Parties look first to their respective insurance carriers
for payment of any losses sustained in connection with any use of the Parking
Facility. Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord’s agents.

39.1.5 In the event any surcharge or regulatory fee is at any time imposed by
any governmental authority with reference to parking, Tenant shall (commencing
after two (2) weeks’ notice to Tenant) pay, per parking pass, such surcharge or
regulatory fee to Landlord in advance on the first day of each calendar month
concurrently with the month installment of rent due under this Lease. Landlord
will enforce any surcharge or fee in an equitable manner amongst the Building
tenants.

39.2 If Tenant violates any of the terms and conditions of this Article, the
operator of the Parking Facility shall have the right to remove from the Parking
Facility any vehicles hereunder which shall have been involved or shall have
been owned or driven by parties involved in causing such violation, without
liability therefor whatsoever. In addition, Landlord shall have the right to
cancel Tenant’s right to use the Parking Facility pursuant to this Article upon
ten (10) days’ written notice, unless within such ten (10) day period, Tenant
cures such default. Such cancellation right shall be cumulative and in addition
to any other rights or remedies available to Landlord at law or equity, or
provided under this Lease.

40. EXTENSION OPTION. Tenant shall, provided the Lease is in full force and
effect and no Event of Default is in effect at the time of notification or
commencement, have one (1) option to extend the Term of this Lease for a term of
five (5) years, for the Premises being leased by Tenant as of the date the
extended term is to commence, on the same terms and conditions set forth in the
Lease, except as modified by the terms, covenants and conditions as set forth
below:

40.1 If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is twelve
(12) months prior to the expiration of the then current term of the Lease but no
later than the date which is nine (9) months prior to the expiration of the then
current term of this Lease. If Tenant fails to provide such notice, Tenant shall
have no further or additional right to extend or renew the term of the Lease.

 

   

10/31/01 SOG (BY)-INS

  24  

Revised 12/05

   



--------------------------------------------------------------------------------

40.2 The Annual Rent and Monthly Installment in effect at the expiration of the
then current term of the Lease shall be increased to reflect the current fair
market rental for comparable space in the Building and in other similar
buildings in the same rental market as of the date the extension term is to
commence, taking into account the specific provisions of the Lease which will
remain constant. Landlord shall advise Tenant of the new Annual Rent and Monthly
Installment for the Premises no later than thirty (30) days after receipt of
Tenant’s written request therefor. Said request shall be made no earlier than
thirty (30) days prior to the first date on which Tenant may exercise its option
under this Paragraph. Said notification of the new Annual Rent may include a
provision for its escalation to provide for a change in fair market rental
between the time of notification and the commencement of the extension term. If
Tenant and Landlord are unable to agree on a mutually acceptable rental rate not
later than sixty (60) days prior to the expiration of the then current term,
then Landlord and Tenant shall each appoint a qualified MAI appraiser doing
business in the area, in turn those two independent MAI appraisers shall appoint
a third MAI appraiser and the majority shall decide upon the fair market rental
for the Premises as of the expiration of the then current term. Landlord and
Tenant shall equally share in the expense of this appraisal except that in the
event the Annual Rent and Monthly Installment is found to be within fifteen
percent (15%) of the original rate quoted by Landlord, then Tenant shall bear
the full cost of all the appraisal process. In no event shall the Annual Rent
and Monthly Installment for any option period be less than the Annual Rent and
Monthly Installment in the preceding period.

40.3 This option is not transferable; the parties hereto acknowledge and agree
that they intend that the aforesaid option to extend this Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to extend, except
for a transferee permitted under Section 9.8.

40.4 As each extension option provided for above is exercised, the number of
extension options remaining to be exercised is reduced by one and upon exercise
of the last remaining extension option Tenant shall have no further right to
extend the term of the Lease.

41. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building, the rents, issues and proceeds
thereof. The obligations of Landlord under this Lease are not intended to be and
shall not be personally binding on, nor shall any resort be had to the private
properties of, any of its or its investment manager’s trustees, directors,
officers, partners, beneficiaries, members, stockholders, employees, or agents,
and in no case shall Landlord be liable to Tenant, or Tenant be liable to
Landlord, hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.

 

LANDLORD:     TENANT: RREEF AMERICA REIT II CORP. PPP, a Maryland corporation  
  AEGERION PHARMACEUTICALS, INC., a Delaware corporation By:  

 

    By:  

 

Name:  

Robert D. Seaman

    Name:  

 

Title:  

Vice President

    Title:  

 

Dated:                       , 2010     Dated:                       , 2010

 

   

10/31/01 SOG (BY)-INS

  25  

Revised 12/05

   



--------------------------------------------------------------------------------

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the

Lease Reference Date of December 22, 2010, 2010 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC., as Tenant

Riverfront Office Park, 101 Main Street, Cambridge, Massachusetts 02142

The Premises consists of the two spaces designated “Available” below, 1,693 SF
and 7,048 SF. Exhibits A and A-1 are intended only to show the general layout of
the Premises and the Building as of the beginning of the Term of this Lease.
They does not in any way supersede any of Landlord’s rights set forth in Article
17 with respect to arrangements and/or locations of public parts of the Building
and changes in such arrangements and/or locations. They are not to be scaled;
any measurements or distances shown should be taken as approximate.

LOGO [g134151ex10_1pg032.jpg]

 

             

10/31/01 SOG (BY)-INS

    A-1     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

EXHIBIT A-1 – SITE PLAN

attached to and made a part of Lease bearing the

Lease Reference Date of December 22, 2010, 2010 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC., as Tenant

Riverfront Office Park, 101 Main Street, Cambridge, Massachusetts 02142

LOGO [g134151ex10_1pg033.jpg]

 

             

10/31/01 SOG (BY)-INS

    A-1-1     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

EXHIBIT A-2 – LEGAL DESCRIPTION OF THE LOT

attached to and made a part of Lease bearing the

Lease Reference Date of December 22, 2010, 2010 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC., as Tenant

Riverfront Office Park, 101 Main Street, Cambridge, Massachusetts 02142

LOGO [g134151ex10_1pg034.jpg]

 

             

10/31/01 SOG (BY)-INS

    A-2-1     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

EXHIBIT B — INITIAL ALTERATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of December 22, 2010, 2010 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC., as Tenant

Riverfront Office Park, 101 Main Street, Cambridge, Massachusetts 02142

1. Landlord’s Work. Landlord shall cause all Building systems serving the
Premises to be in good working order, and Landlord shall provide design and
construction of the work described in Schedule I attached hereto (“Landlord’s
Work”). Tenant may not use or occupy the Premises with a number of personnel
greater than is contemplated in the approved space plans. As further provided
herein, Tenant shall be responsible for the incremental cost of Landlord’s Work
in excess of the Maximum TI Allowance (defined below). The certificate of
Landlord’s architect that the work to be done by Landlord pursuant to this
Exhibit B has been substantially completed shall be adequate evidence that the
Premises have been completed in accordance with the requirements of the Lease
and that possession thereof has been deemed delivered to Tenant, for all
purposes of the Lease, including the commencement of the payment of rent.

2. Cost and Allowance.

2.1 Prior to commencing any of Landlord’s Work, Landlord shall submit to Tenant
for Tenant’s approval a written estimate of the cost of Landlord’s Work (an
“Estimate”). Landlord may require Tenant to acknowledge its approval of the
Estimate and to deposit that amount of the amount of the Estimate which exceeds
the Maximum TI Allowance with Landlord within five (5) days after Landlord’s
written request therefor. Such deposit shall be held as security for the payment
of, and shall be credited, without interest, against the sums payable by Tenant
under this Lease. Landlord shall not be required to commence its work until such
acknowledgment and payment are received, and, for purposes only of determining
if Landlord has timely complied with its construction obligations, the scheduled
completion dates under Schedule I shall be extended one (1) day for each day
that such acknowledgement and payment are delayed after such five day period.

2.2 This Lease and the rental rates provided for herein are premised on a total
cost of Landlord’s Work not to exceed $87,410.00 ($10.00 per RSF, the “Maximum
TI Allowance”). The “cost of Landlord’s Work” includes, without limitation:

2.2.1 All costs and expenses actually incurred by Landlord pertaining to
Landlord’s Work, including, but not limited to, costs charged by contractors,
subcontractors and general and other conditions costs and expenses in connection
with preparation of the Premises for occupancy;

2.2.2 All costs and expenses of preparation of the plans for such construction,
and site inspection and contract administration by Landlord’s consulting
architects and/or engineers;

2.2.3 All costs of permits, licenses and other approvals required for the
performance of Landlord’s Work; and

2.2.4 A construction management fee to Landlord of five percent (5%) of the
total of all such costs under the foregoing Sections 2.2.1, 2.2.2 and 2.2.3.

2.3 If the total cost of Landlord’s Work exceeds the Maximum TI Allowance, the
entire amount of such excess shall be borne by Tenant and shall be paid to
Landlord by Tenant upon demand as additional rent under the Lease. If the
Maximum TI Allowance exceeds the total cost of Landlord’s Work, the amount of
such excess shall be credited against Tenant’s rental obligations hereunder.

 

             

10/31/01 SOG (BY)-INS

    B-1     Initials        



--------------------------------------------------------------------------------

3. Miscellaneous.

3.1 Except as set forth in this Exhibit B, Landlord has no other agreement with
Tenant and has no obligation to do any work with respect to the Premises. Any
other work in the Premises which may be permitted by Landlord pursuant to the
terms and conditions of the Lease shall be done at Tenant’s sole cost and
expense and in accordance with the terms and provisions of the Lease.

3.2 All rights and remedies of Landlord herein created or otherwise existing at
law or equity are cumulative, and the exercise of one or more such rights or
remedies shall not be deemed to exclude or waive the right to the exercise of
any other rights or remedies. All such rights and remedies may be exercised and
enforced concurrently and whenever and as often as deemed desirable.

3.3 This Exhibit B shall not be deemed applicable to any additional space added
to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the original
term of the Lease, whether by any options under the Lease or otherwise.

 

             

10/31/01 SOG (BY)-INS

    B-2     Initials        



--------------------------------------------------------------------------------

SCHEDULE I

Landlord’s Work

Landlord shall:

1. Clean the Premises and repaint the Premises, using Building-standard paint
(colors previously agreed to by Landlord and Tenant). Landlord shall complete
this work prior to the Commencement Date.

2. Replace the cabinets and flooring in the kitchen, using Building-standard
materials. Landlord shall not be required to complete this work prior to the
Commencement Date, but shall endeavor to do so by February 1, 2011.

3. Create an opening between the two suites constituting the Premises. Landlord
shall not be required to complete this work prior to the Commencement Date, but
shall endeavor to do so by February 1, 2011.

 

             

10/31/01 SOG (BY)-INS

    B-3     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

EXHIBIT C – INTENTIONALLY DELETED

attached to and made a part of Lease bearing the

Lease Reference Date of December 22, 2010, 2010 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC., as Tenant

Riverfront Office Park, 101 Main Street, Cambridge, Massachusetts 02142

 

             

10/31/01 SOG (BY)-INS

    C-1     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

EXHIBIT D – RULES AND REGULATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of December 22, 2010, 2010 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC., as Tenant

Riverfront Office Park, 101 Main Street, Cambridge, Massachusetts 02142

1. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building without the
prior written consent of the Landlord. Landlord shall have the right to remove,
at Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at Tenant’s expense by a vendor
designated or approved by Landlord. In addition, Landlord reserves the right to
change from time to time the format of the signs or lettering and to require
previously approved signs or lettering to be appropriately altered.

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, or stairways of the Building. No tenant and no employee or invitee of
any tenant shall go upon the roof of the Building.

4. Any directory of the Building, if provided, will be exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names. Landlord reserves the right to charge for Tenant’s
directory listing.

5. All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Landlord. Tenant shall not cause any unnecessary
labor by carelessness or indifference to the good order and cleanliness of the
Premises. Landlord shall not in any way be responsible to any Tenant for any
loss of property on the Premises, however occurring, or for any damage to any
Tenant’s property by the janitor or any other employee or any other person.

6. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed. No
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

7. Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with directions
issued from time to time by Landlord. Tenant will comply with any and all
recycling procedures designated by Landlord.

8. Landlord will furnish Tenant two (2) keys free of charge to each door in the
Premises that has a passage way lock. Landlord may charge Tenant a reasonable
amount for any additional keys, and Tenant shall not make or have made
additional keys on its own. Tenant shall not alter any lock or install a new or
additional lock or bolt on any door of its Premises. Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys of all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.

 

             

10/31/01 SOG (BY)-INS

    D-1     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

9. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord.

10. No equipment, materials, furniture, packages, bulk supplies, merchandise or
other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. The persons employed to move such equipment or materials in or out of
the Building must be acceptable to Landlord.

11. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Heavy objects shall stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Landlord will
not be responsible for loss of or damage to any such equipment or other property
from any cause, and all damage done to the Building by maintaining or moving
such equipment or other property shall be repaired at the expense of Tenant.

12. Landlord shall in all cases retain the right to control and prevent access
to the Building of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety, character, reputation or interests of the Building
and its tenants, provided that nothing contained in this rule shall be construed
to prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.

13. Tenant shall not use any method of heating or air conditioning other than
that supplied or approved in writing by Landlord.

14. Tenant shall not waste electricity, water or air conditioning. Tenant shall
keep corridor doors closed. Tenant shall close and lock the doors of its
Premises and entirely shut off all water faucets or other water apparatus and
electricity, gas or air outlets before Tenant and its employees leave the
Premises. Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Building or by Landlord for noncompliance with
this rule.

15. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole discretion, and which consent may in any event be conditioned
upon Tenant’s execution of Landlord’s standard form of license agreement. Tenant
shall be responsible for any interference caused by such installation.

16. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster, or drywall (except for pictures, tackboards and similar
office uses) or in any way deface the Premises. Tenant shall not cut or bore
holes for wires. Tenant shall not affix any floor covering to the floor of the
Premises in any manner except as approved by Landlord. Tenant shall repair any
damage resulting from noncompliance with this rule.

17. Tenant shall not install, maintain or operate upon the Premises any vending
machine without Landlord’s prior written consent, except that Tenant may install
food and drink vending machines solely for the convenience of its employees.

 

             

10/31/01 SOG (BY)-INS

    D-2     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

18. No cooking shall be done or permitted by any tenant on the Premises, except
that Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

19. Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with the rubber tires and side guards or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.

20. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed in any parking lot.

21. Tenant shall not use the name of the Building or any photograph or likeness
of the Building in connection with or in promoting or advertising Tenant’s
business, except that Tenant may include the Building name in Tenant’s address.
Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building.

22. Tenant requests for services must be submitted to the Building office by an
authorized individual. Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instruction from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

23. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
other than in areas designated by Landlord as smoking areas.

24. Canvassing, soliciting, distribution of handbills or any other written
material in the Building is prohibited and each tenant shall cooperate to
prevent the same. No tenant shall solicit business from other tenants or permit
the sale of any good or merchandise in the Building without the written consent
of Landlord.

25. Tenant shall not permit any animals other than service animals, e.g.
seeing-eye dogs, to be brought or kept in or about the Premises or any common
area of the Building.

26. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenant or tenants, but no such waiver by Landlord shall be construed
as a waiver of such Rules and Regulations in favor of any other tenant or
tenants, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.

27. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building, and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

             

10/31/01 SOG (BY)-INS

    D-3     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

EXHIBIT E – ELECTRICITY COSTS

attached to and made a part of Lease bearing the

Lease Reference Date of December 22, 2010, 2010 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC., as Tenant

Riverfront Office Park, 101 Main Street, Cambridge, Massachusetts 02142

PROCEDURE FOR ALLOCATION OF COSTS OF ELECTRIC POWER USAGE BY TENANTS

1. Main electric service to the Building will be provided by the local utility
company to a single main meter. All charges by the utility will be read from
this meter and billed to and paid by Landlord at rates established by the
utility company.

2. In order to allocate charges for electric service fairly among tenants in
relation to the relative amounts of electricity used by each tenant, additional
meters (known as “check meters”) will be installed by Landlord for each tenant
to measure all electricity provided for lights and power to that tenant. This
shall not, however, include the following, which shall be wired from the main
Building service and not through the check meters: stairwell and emergency
lights; elevators; heat pumps and HVAC in the Building; exterior lighting; and
all main Building mechanical systems (common areas on each floor, including the
elevator lobby, corridors, and bathrooms, will have service through the check
meters on each floor) (the “Basic Building Electricity”) and which shall be
separately metered.

3. Additional check meters may be installed by Landlord where necessary to
assure measurement of all electric service to tenant areas (e.g., in the case of
separate dedicated circuits to computer rooms, cafeterias, or other special
purpose facilities). Ground floor tenant space will be check-metered if it is
not separately metered. In addition, further modification to the number and
location of check meters may be made by Landlord if required to improve the
quality of information obtained thereby.

4. Landlord will cause the check meters to be read monthly by its employees and
will perform an analysis of the information for the purpose of determining an
equitable allocation of the costs of electric service among the tenants in the
Building in relation to the respective amounts of usage of electricity by those
tenants.

5. Each tenant’s allocable share (“Tenant’s Allocable Electricity Cost”), shall
be determined by Landlord on the following basis:

 

  a. The total kilowatt hour usage for the period under evaluation shall be
established for each check meter and also for the Building as a whole by a
reading of the main Building meter for that period.

 

  b. The cost of the total amount of electricity supplied for usage by tenants
during the period (exclusive of the Base Building Electricity) (herein called
“Tenant Electricity”) shall be determined by multiplying the total cost of
electricity as invoiced by the utility company for the same period by a
fraction, the numerator of which is the total amount of kilowatt hour usage as
measured by all of the Tenant Electricity check meters in the Building and the
denominator of which is the total amount of kilowatt hour usage for the Building
as measured by the main Building electric meter.

 

  c. Tenant’s Allocable Electricity Cost for the period shall be determined by
multiplying the total costs of Tenant Electricity by a fraction, the numerator
of which is the kilowatt hour usage of Tenant Electricity by said tenant
(calculated as the sum of kilowatt hour usage during the period measured by all
check meters serving its premises) and the denominator of which is the total
kilowatt hour usage of Tenant Electricity for the same period.

 

             

10/31/01 SOG (BY)-INS

    E-1     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

 

  d. Where part or all of the rentable area on a floor has been occupied by a
tenant for less than all of the period for which said Tenant’s Allocable
Electricity Cost is being calculated, appropriate and equitable modifications
shall be made to the allocation formula so that each tenant’s allocable share of
costs equitably reflects its period of occupancy, provided that in no event
shall the total of all costs as allocated to tenants be less or more than the
total cost of Tenant Electricity for said period.

6. All costs of Base Building Electricity to Landlord shall be treated as part
of the Expenses of the Building for purposes of determining the allocation of
those costs.

 

             

10/31/01 SOG (BY)-INS

    E-2     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

EXHIBIT F – JANITORIAL SPECIFICATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of December 22, 2010, 2010 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC., as Tenant

Riverfront Office Park, 101 Main Street, Cambridge, Massachusetts 02142

Office Areas

A. Daily - business days (Mon-Fri, 6:00 pm — 10:00 pm, excluding holidays)

 

  1. Thoroughly vacuum all carpeted areas including edges and corners.

 

  2. Empty and clean all waste receptacles and remove waste material from the
premises: change wastebasket liners as necessary. Wash receptacles as needed.

 

  3. Sweep and dust mop all uncarpeted areas using a dust treated mop

 

  4. Vacuum carpeting and rugs in all traffic and main areas. Check for, and
vacuum all obvious debris under desks, behind and under waste containers,
including interior walk-off mats if present.

 

  5. Clean conference room tables, and place chairs under desks or tables in
orderly fashion.

 

  6. Spot clean glass on tenant entrance doors and interior glass partitions.

 

  7. Spot clean by damp wiping fingerprints, smears and smudges on walls, doors,
frames, kick and push plates, handles, and light switches.

 

  8. Clean spots and stains on rug and V.C.T.

 

  9. Damp wipe all Formica counter tops, sinks, and table tops.

 

  10. Wash clean all water fountains and adjacent floor area.

 

  11. Wipe clean all brass and other bright work.

 

  12. Remove all finger marks from private doors, light switches, and doorways.

 

  13. Upon completion of cleaning, all lights will be turned off, doors locked,
and alarms engaged if applicable, leaving the premises in an orderly condition.

 

  14. Hand dust and wipe clean with treated clothes, all horizontal surfaces,
including furniture, office equipment, to include telephones and other
lightweight desk equipment.

B. Weekly

 

  1. Wash all glass at tenant entrance doors and sidelights.

 

  2. Dust all closet shelving, coat racks, etc.

 

  3. Brush and hand dust all carpet edges and other areas inaccessible to vacuum
attachments.

 

  4. Dust all ventilation and air conditioning louvers and grills.

 

  5. Windowsills, door ledges, chair rails and countertops, cubicle partition
tops (with particular attention not to move any personal belongings, papers or
fragile objects).

C. Monthly

 

  1. Render high dusting not reached in nightly cleaning to include, but not
limited to:

 

  a) Dusting of all pictures, frames, charts, graphs, and similar wall hangings.

 

  b) Dusting of all vertical surfaces, such as walls, partitions, doors and door
frames, etc.

 

             

10/31/01 SOG (BY)-INS

    F-1     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

 

  c) Dusting of all pipes, ducts, and high moldings.

 

  d) Dusting of all vertical and horizontal blinds

 

  2. Move and vacuum clean underneath all furniture that can reasonably be
moved.

Lavatories

A. Daily - business days (Mon-Fri, excluding holidays)

 

  1. Sweep, wash and rinse all floors thoroughly, using a disinfectant.

 

  2. Wash all basins, bowls, urinals, and shower stalls.

 

  3. Empty and clean paper towel and sanitary disposal receptacles. Replace
liners back into receptacles.

 

  4. Refill and maintain cleanliness, tissue holders, soap dispensers, towel
dispenser, toilet tissue, and sanitary dispensers.

 

  5. A non-acidic sanitizing solution will be used in all lavatory cleaning.

 

  6. Wash and polish all mirrors, powder shelves, bright work, flushometers,
piping and toilet seat hinges.

 

  7. Wash both sides of all toilet seats, clean basins and urinals

 

  8. Remove waste paper and refuse to designated areas on the premises.

 

  9. Check and refill, if necessary, all automatic deodorizing equipment

B. Weekly

 

  1. Wash all partitions and walls

 

  2. Vacuum all air vents,

 

  3. Wipe down all high light fixtures.

 

  4. Flush floor drains with disinfectant

C. Quarterly

 

  1. Machine scrub floors

 

  2. Wash all waste receptacle with germicidal solution

Elevators

A. Daily - business days (Mon-Fri, excluding holidays)

 

  1. Clean interior walls, doors, and bright work, including ceiling.

 

  2. Vacuum and/or wash floors.

 

  3. Clean door sills or elevator tracks.

 

  4. Clean exterior elevator doors and frames.

 

             

10/31/01 SOG (BY)-INS

    F-2     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

Lobbies & Common Areas

A. Daily - business days (Mon-Fri, excluding holidays)

 

  1. Empty all wastebaskets and change liners, empty exterior cigarette urns,
and ash trays.

 

  2. Vacuum rugs, mats and carpeted areas.

 

  3. Inspect carpet for spots and stains, removing where possible.

 

  4. Spot clean all interior glass in partitions, doors and lobbies.

 

  5. Clean and sanitize drinking fountains.

 

  6. Sweep and damp mop lobby floor and remove all excess water. (With special
attention paid during winter months, to include vacuum walk-off mats and keep
floors dry and safe).

 

  7. Clean entrance glass doors.

 

  8. Hand dust and wipe clean with treated cloths all furniture, window sills,
railings, and planters.

 

  9. Dust and wash all directory signs in lobby and on tenant floors.

 

  10. Spot clean by damp wiping fingerprints, smears, smudges on walls, doors,
and frames.

 

  11. Clean any and all metal work inside lobby.

 

  12. Clean any and all metal work surrounding building entrance doors.

 

  13. Dust handrails.

 

  14. Building exit stairways shall be policed nightly to remove all debris,
damp mop as necessary to remove spills. Monthly dust mop landings and stairs.
Spot clean and dust walls, handrails, and fixtures as necessary.

B. Weekly

 

  1. Dust all artwork

 

  2. Dust air vents

CAFETERIA/DINING & KITCHEN AREAS (If Applicable)

A. Nightly

 

  1. Remove all trash and replace liners nightly.

 

  2. Remove dust from furniture, window ledges, radiators, coat racks,
artificial plants, paintings and other wall decorations.

 

  3. Thoroughly wipe down all tables and chairs, including legs and bases.

 

  4. Put all tables and chairs back to original position.

 

  5. Wipe down all trash containers.

 

  6. Spot clean doors and walls especially around and behind trash receptacles.

 

  7. Thoroughly vacuum all carpeting and spot clean daily.

 

  8. Thoroughly dry-mop and damp mop all hard surfaces to remove all visible
evidence of traffic patterns, dust, dirt, spills and stains.

B. Periodic

 

  1. Spray buff or high speed burnish all hard surface floors weekly.

 

  2. Clean and wash all ceiling vents as needed.

 

  3. Machine scrub all hard surfaces monthly

 

             

10/31/01 SOG (BY)-INS

    F-3     Initials

Revised 12/05

       



--------------------------------------------------------------------------------

Janitorial Items/Areas

A. Nightly

 

  1. Keep janitorial rooms in a clean, neat and orderly condition.

 

  2. Keep all janitorial rooms and storage rooms locked at all times.

 

  3. Maintain all janitorial carts and equipment in safe and clean condition.

 

  4. Spot clean and restock as needed all janitorial service closets.

 

  5. Empty mop buckets and hang mops to dry

B. Periodic

 

  1. Empty and clean inside of vacuum bags not less than weekly

 

  2. Maintain and repair all machines as needed so that machines are operating
at optimal level per manufacturer’s specifications.

 

  3. Provide MSDS sheets on all chemicals used and/or stored at the property.

 

             

10/31/01 SOG (BY)-INS

    F-4     Initials

Revised 12/05

       